Case 8:18-cv-02869-VMC-CPT Document 118-9 Filed 08/23/19 Page 1 of 6 PageID 1283



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


  THE HURRY FAMILY REVOCABLE TRUST;
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; and ALPINE SECURITIES
  CORPORATION,

          Plaintiffs,

  v.                                                              Case No. 8:18-cv-02869-VMC-CPT

  CHRISTOPHER FRANKEL,

          Defendant.
                                                          /

   PLAINTIFFS’ SUPPLEMENTAL OBJECTIONS AND RESPONSES TO FRANKEL’S
                 FIRST SET OF REQUESTS FOR PRODUCTION

          Plaintiffs The Hurry Family Revocable Trust, Scottsdale Capital Advisors Corporation,

  and Alpine Securities Corporation (collectively “Plaintiffs”), by and through their undersigned

  attorneys, pursuant to Federal Rule of Civil Procedure 34, hereby supplement their objections

  and responses to Frankel’s First Set of Requests for Production.

                                      GENERAL OBJECTIONS

          1.      Plaintiffs object to these requests to the extent that they exceed or impose upon

  Plaintiffs duties beyond those required by the Federal Rules of Civil Procedure and/or other

  applicable law.

          2.      Plaintiffs object to the requests to the extent that they seek documents (a)

  that is not in the possession, custody, or control of Plaintiffs; (b) that Plaintiffs cannot locate after

  a reasonably diligent search; or (c) that refers to persons, entities, or events not known to

  Plaintiffs. To the extent that Plaintiffs provide information in response to the requests, Plaintiffs



                                                     1
Case 8:18-cv-02869-VMC-CPT Document 118-9 Filed 08/23/19 Page 2 of 6 PageID 1284



  do so based upon a reasonably diligent search for responsive information within their possession,

  custody or control.

         3.      Discovery is ongoing and Plaintiffs reserves the right at any time to revise,

  modify, supplement or clarify any of the responses herein set forth.

  SPECIFIC OBJECTIONS AND RESPONSES TO THE REQUESTS FOR PRODUCTION


  REQUEST FOR PRODUCTION NO. 1
         All documents identified or reviewed in                responding to the        accompanying

  interrogatories.

  RESPONSE TO REQUEST FOR PRODUCTION NO. 1
         Plaintiffs object to this Request to the extent that it is not relevant to any party’s claim or

  defense and proportional to the needs of the case. Plaintiffs object to this Request on the grounds

  that it requests confidential information and trade secrets and that there is not yet a confidentially

  agreement in this case that would prevent Defendant from using such requested information for

  his own, non-litigation related benefit. Plaintiffs object to this Request on the grounds that it calls

  for documents protected by the attorney-client privilege. Without waiving the foregoing

  objections, Plaintiffs state that they have no responsive documents in their possession, custody,

  or control.

  SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 1
         Plaintiffs object to this Request to the extent that it is not relevant to any party’s claim or

  defense and proportional to the needs of the case. Without waiving the foregoing objections,

  Plaintiffs state that they will produce the documents within their possession, custody, or control

  that are responsive to this request.



  REQUEST FOR PRODUCTION NO. 2
         All documents containing your Confidential Information which you contend Chris

  Frankel has used unlawfully.

                                                    2
Case 8:18-cv-02869-VMC-CPT Document 118-9 Filed 08/23/19 Page 3 of 6 PageID 1285




  RESPONSE TO REQUEST FOR PRODUCTION NO. 2
         Plaintiffs object to this Request on the grounds that it requests confidential information

  and trade secrets and that there is not yet a confidentially agreement in this case that would

  prevent Defendant from using such requested information for his own, non-litigation related

  benefit. In light of the foregoing objection, Plaintiffs will not respond to this Request. After the

  parties enter into a confidentiality agreement, Plaintiffs will provide non-privileged documents

  sufficient to show confidential Information that Defendant has used unlawfully.

  RESPONSE TO REQUEST FOR PRODUCTION NO. 2
         Plaintiffs will provide non-privileged documents sufficient to show confidential

  Information that Defendant has used unlawfully.



  REQUEST FOR PRODUCTION NO. 3
         All documents which support the allegations in your complaint that Chris Frankel

  unlawfully used your Confidential Information.

  RESPONSE TO REQUEST FOR PRODUCTION NO. 3
         Plaintiffs object to this Request on the grounds that it requests confidential information

  and trade secrets and that there is not yet a confidentially agreement in this case that would

  prevent Defendant from using such requested information for his own, non-litigation related

  benefit. Without waiving the foregoing objections, Plaintiffs will produce the responsive

  documents in their possession, custody, or control.

  SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 3
         Plaintiffs will produce the responsive documents in their possession, custody, or control.



  REQUEST FOR PRODUCTION NO. 4
         All documents which support the damage allegations in your complaint.

  RESPONSE TO REQUEST FOR PRODUCTION NO. 4


                                                   3
Case 8:18-cv-02869-VMC-CPT Document 118-9 Filed 08/23/19 Page 4 of 6 PageID 1286




  Plaintiffs object to this Request on the grounds that discovery and investigation are ongoing.

  Plaintiffs further object to this Request on the grounds that it assumes Plaintiffs’ damage can be

  reduced to documentation. Plaintiffs object on the basis that this is subject to expert testimony.

  In light of the foregoing objections, Plaintiffs will not respond to this Request. After the parties

  enter into a confidentiality agreement, Plaintiffs will provide non-privileged documents

  sufficient to show their damages.

  SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 4
         Plaintiffs object to this Request on the grounds that discovery and investigation are

  ongoing. Plaintiffs further object to this Request on the grounds that it assumes Plaintiffs’

  damage can be reduced to documentation. Plaintiffs object on the basis that this is subject to

  expert testimony. Without waiving the foregoing objections, Plaintiffs state that they have no

  responsive documents in their possession, custody, or control.




  Dated this 7th day of June 2019

                                                /s/ Jordan Susman
                                                Charles J. Harder, Esq.
                                                Admitted Pro Hac Vice
                                                Jordan Susman, Esq.
                                                Admitted Pro Hac Vice
                                                HARDER LLP
                                                132 South Rodeo Drive, Suite 301
                                                Beverly Hills, CA 90212-2406
                                                Tel: (424) 203-1600
                                                Fax: (424) 203-1601
                                                Email: charder@harderllp.com
                                                Email: jsusman@harderllp.com

                                                -and-

                                                Kenneth G. Turkel, Esq.
                                                Florida Bar No. 867233
                                                Shane B. Vogt, Esq.
                                                Florida Bar No. 0257620
                                                BAJO | CUVA | COHEN | TURKEL

                                                   4
Case 8:18-cv-02869-VMC-CPT Document 118-9 Filed 08/23/19 Page 5 of 6 PageID 1287



                                     100 North Tampa Street, Suite 1900
                                     Tampa, Florida 33602
                                     Tel: (813) 443-2199
                                     Fax: (813) 443-2193
                                     Email: kturkel@bajocuva.com
                                     Email: svogt@bajocuva.com




                                        5
Case 8:18-cv-02869-VMC-CPT Document 118-9 Filed 08/23/19 Page 6 of 6 PageID 1288




                                 CERTIFICATE OF SERVICE



  I HEREBY CERTIFY that on June 7, 2019, the below counsel of record were served with a copy

  of this document via email and First-Class Mail and Email.

   David C. Banker (Fla. Bar No. 352977)
   Harold D. Holder (Fla. Bar No. 118733)
   BUSH ROSS, PA
   1801 N. Highland Avenue                                _____________________________________
   Tampa, Florida 33602                                                          Marcie Moreno
   Phone: 813-224-9255
   Fax: 813-223-9620
   Primary: dbanker@bushross.com;
               hholder@bushross.com
   Secondary: aflowers@bushross.com
   Attorneys for Defendant




                                                 1
